220 F.3d 495 (7th Cir. 2000)
David Pals, Plaintiff-Appellee,v.Schepel Buick & GMC Truck, Inc., Defendant-Appellant.
No. 99-3551
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 16, 2000
Decided July 14, 2000

Appeal from the United States District Court for the  Northern District of Indiana, Hammond Division.  No. 297-CV-246-AR--Andrew P. Rodovich, Magistrate Judge.[Copyrighted Material Omitted]
Before Easterbrook, Ripple, and Rovner, Circuit  Judges.
Easterbrook, Circuit Judge.


1
Afflicted with  muscular dystrophy, David Pals worked for 26  years as the used car manager of Schepel Buick.  Pals appraised cars offered for trade-in, decided  whether to resell used cars to other dealers or  at retail, arranged for the cars to be cleaned up  and repaired, managed inventory and personnel,  and handled related matters. All of these he was  able to do despite decreasing mobility as the  years passed. During the early 1990s Pals began  to delegate some inspection functions to  Schepel's cleanup and repair personnel. Instead  of test-driving cars and sometimes crawling under  (or over) them to assess their condition, Pals  had other employees perform these tasks, making  appraisals on the basis of their reports. In July  1996 Pals had an accident at home that curtailed  circulation to his left leg for several hours and  left him unable to walk. When Pals sought to  return to work in February 1997, Schepel  declined, telling him that his limitations  precluded doing the used car manager's job. In  this suit under Title I of the Americans with  Disabilities Act, 42 U.S.C. sec.sec. 12111-17, a  jury disagreed with Schepel's assessment and  awarded Pals $1,050,000 in damages.


2
Schepel contends that the evidence did not  permit a rational jury to find for Pals, but  because we must view all inferences in the light  most favorable to the verdict this position is  untenable. For example, Schepel contends that  Pals cannot perform all essential functions of  the job and therefore is not a "qualified  individual with a disability" under the ADA. 42  U.S.C. sec.sec. 12111(8), 12112(a). The only  function he can't handle, however, is inspecting  cars personally. A rational jury could conclude  that this is not an essential, or even an  important, aspect of the used car manager's  position, given that Pals had delegated this task  for years before the accident. Schepel has not  suggested that appraisals were less accurate as  a result or that it cost the firm even a penny  extra for other employees to devote some of their  time to this endeavor. Perhaps relieving Pals of  the inspection duty counts as an accommodation  under the ADA, but if so it was no less available  as an accommodation after Pals became wheelchair-  bound than before his accident.


3
Appealing to the principle that the ADA does not  require an employer to displace another person  already in a position, see Gile v. United  Airlines, Inc., 95 F.3d 492, 499 (7th Cir. 1996),  Schepel contends that it had no vacancy for Pals  to fill early in 1997. But the jury could have  determined that Wayne Wiarda, who performed  Pals's functions during his absence, had not  taken over the job but was instead filling in  just as he had done for years during Pals's  vacations and illnesses. Nor does Pals's request  to return initially on a part-time basis  disqualify him under the ADA. Employees who have  experienced serious medical problems often return  to work part-time and increase their hours until  they are working full time. This is what Pals  proposed to do. If (as the jury could have found)  Wiarda was available to fill in for whatever  hours Pals did not cover at the outset, gradual  return to full-time work would have been a  reasonable accommodation that the ADA required  Schepel to provide. 42 U.S.C. sec.sec.  12111(9)(B), 12112(b)(5).


4
That Pals filed applications for benefits under  Schepel's disability plan likewise does not  foreclose recovery. See Cleveland v. Policy  Management Systems Corp., 526 U.S. 795 (1999).  Pals was indeed disabled for the second half of  1996 and early in 1997, but during these months  he underwent physical therapy to regain mobility.  By February 1997 he could get out of his  wheelchair (though with difficulty) and drive his  car to the dealership. His physical therapist  testified that Pals could perform the required  tasks. Schepel responds that even as late as  February, however, when filling out an  application for long-term disability benefits,  Pals answered "all of them" to the question what  tasks he was unable to perform. Cleveland holds  that an employee making claims under the ADA must  give a satisfactory explanation for such  inconsistency. One possible explanation might  have been that Pals completed this form two days  after meeting with Schepel's managers and  learning that he would not be welcomed back. If  his employer treated him as permanently disabled,  then he was entitled to collect on his employer's  disability-benefits program. But this is not the  explanation Pals gave at trial, where he  testified that he had misread the form and  thought that he was being asked what tasks he was  able to perform. That strikes us as weak--  insurance law holds applicants to their answers  and does not permit lame excuses for falsehoods,  and if Pals thought he was able to perform all  tasks why was he applying for benefits?--but not  so weak that a jury was obliged to disbelieve it  for purposes of a claim under the ADA, which  (Cleveland holds) does not treat general  assertions of disability as conclusive against  applicants. None of Schepel's claims of trial  error is persuasive, so the jury's verdict on  liability stands.


5
Damages are another matter, considerably more  difficult. Pals contended that he suffered three  kinds of harm lost back wages, lost future  income, and mental distress. Pals himself  supplied most information and computations;  Schepel neither cross-examined him on these  subjects nor presented evidence (or calculations)  of its own. Pals sought approximately $350,000  for past financial loss, $1,700,000 for future  financial loss, and an unspecified amount for  noneconomic loss. A magistrate judge, presiding  by consent under 28 U.S.C. sec.636(c), gave the  jury a general-verdict form telling it to  determine the amount of "compensatory damages" to  which Pals was entitled. After the verdict fixed  these at $1,050,000, Schepel asked the court to  reduce the award to $100,000 under 42 U.S.C.  sec.1981a(b)(3)(B). This statute, part of the  Civil Rights Act of 1991, applies to ADA cases, see sec.1981a(a)(2). Section 1981a(b)(3) reads


6
The sum of the amount of compensatory damages  awarded under this section for future pecuniary  losses, emotional pain, suffering, inconvenience,  mental anguish, loss of enjoyment of life, and  other nonpecuniary losses, and the amount of  punitive damages awarded under this section,  shall not exceed, for each complaining party . .  . (B) in the case of a respondent who has more  than 100 and fewer than 201 employees in each of  20 or more calendar weeks in the current or  preceding calendar year, $100,000[.]


7
Schepel, which has more than 100 and fewer than  201 employees, believes that its exposure cannot  exceed $100,000. After all, the verdict form and  the instructions called the award "compensatory  damages."


8
Yet sec.1981a(b)(3) does not set a limit on  "compensatory damages" as that term may be used  colloquially, or even "compensatory damages" as  lawyers normally employ that term. The cap limits  "the amount of compensatory damages awarded under  this section for future pecuniary losses,  emotional pain, suffering, inconvenience, mental  anguish, loss of enjoyment of life, and other  nonpecuniary losses" (emphasis added). Are back  and front pay in an ADA action awarded under  sec.1981a? Section 1981a(b)(2) tells us that  "Compensatory damages awarded under this section  shall not include backpay, interest on backpay,  or any other type of relief authorized under  section 706(g) of the Civil Rights Act of 1964",  42 U.S.C. 2000e-5(g). So back pay falls outside  the cap. Section 706(g)(1) does not mention front  pay, but it does permit a court to order  "reinstatement or hiring of employees, with or  without back pay . . ., or any other equitable  relief as the court deems appropriate." Front pay  is in lieu of reinstatement, and as a substitute  for a remedy under sec.706(g)(1) "front pay falls  squarely within the statutory language  authorizing 'any other equitable relief [as the  court deems appropriate].'" Williams v.  Pharmacia, Inc., 137 F.3d 944, 952 (7th Cir.  1998). We did not consider in Williams the effect  of this conclusion on sec.1981a; all Williams  holds is that sec.706(g)(1) authorizes front pay  as an equitable remedy. Section 1981a(b)(2) gives  this another effect, however, and we now put two  and two together. Neither back nor front pay  counts against a maximum award of compensatory  damages under sec.1981a(b)(3). Accord, EEOC v.  W&O, Inc., 213 F.3d 600, (11th Cir. 2000); Gotthardt v.  National R.R. Passenger Corp., 191 F.3d 1148,  1153-54 (9th Cir. 1999); Martini v. Federal  National Mortgage Ass'n, 178 F.3d 1336, 1348-49  (D.C. Cir. 1999); Medlock v. Ortho Biotech, Inc.,  164 F.3d 545, 556 (10th Cir. 1999); Kramer v.  Logan County School District, 157 F.3d 620, 626  (8th Cir. 1998).


9
One court has gone the other way. Hudson v.  Reno, 130 F.3d 1193, 1202-03 (6th Cir. 1997),  criticized but followed by Pollard v. E.I. DuPont  de Nemours Co., 213 F.3d 933, 945 (6th Cir. 2000). Hudson reasoned that  unless front pay were charged against the cap,  the words "future pecuniary losses" would be  empty. What kind of "future pecuniary losses"  other than front pay might be covered by  sec.1981a(b)(3)?, the court wondered. One answer  is future medical expenses (often for mental-  health matters), a kind of financial loss that  comes up now and again in civil rights actions.  See, e.g., Williamson v. Handy Button Machine  Co., 817 F.2d 1290, 1293 (7th Cir. 1987). The  maxim that statutes should be read to give  meaning to every phrase does not mean that they  should be read to make every phrase important;  many a provision covers unusual circumstances.  Section 1981a(b), read in conjunction with  sec.706(g)(1) to exclude front pay from the cap,  has plenty of work still to do, and every word  can be given some effect.


10
Because the jury did not separate compensatory  damages under sec.1981a from other monetary  relief, it is impossible to know whether the  verdict includes more than $100,000 in  "compensatory damages awarded under this  section". Like the magistrate judge, we think  that Schepel has only itself to blame. Pals's  lawyer and the magistrate judge obviously had not  focused on sec.1981a(b)(3). Schepel's lawyer sat  quietly as the jury instructions and verdict  forms were approved and did nothing to avert the  problem. (Schepel does not contend on appeal that  its trial lawyer was clueless about sec.1981a  until after the verdict.) When lawyers fail to  draw the court's attention to a preventable  problem, they must bear the consequences of  forfeiture. At oral argument Schepel's lawyer  protested that there was no problem to prevent,  no error requiring objection. All this shows,  however, is that Schepel's lawyer does not  understand the nature of the difficulty the difference between a generic reference to "compensatory damages" and the more limited scope  of sec.1981a(b)(3), which affects only  "compensatory damages awarded under this  section". Having stood silent when it was  possible to frame questions so that the jury  could reveal which of the damages had been  awarded under sec.1981a, Schepel has forfeited  any benefit of sec.1981a(b)(3)(B).


11
Before affirming on the basis of this  forfeiture, however, we must consider the  possibility that even with the parties'  acquiescence a jury may not determine the amounts  of back and front pay. Section 1981a(c) provides "If a complaining party seeks compensatory or  punitive damages under this section--(1) any  party may demand a trial by jury; and (2) the  court shall not inform the jury of the  limitations described in subsection (b)(3) of  this section." Pals demanded and was entitled to  a jury trial--but on what issues? The parties and  the magistrate judge assumed (without giving the  matter detailed attention) that the answer is  "every issue," but that can't be right. "The  issue, not the action, is the basic unit for  determining jury-triability . . . and the rules  contemplate that in the one action some issues  will be tried to the court and others will be  tried to the jury." Charles Alan Wright & Arthur  R. Miller, 9 Federal Practice and Procedure  sec.2331 (2d ed. 1994). Suppose Pals and Schepel  disagreed about whether reinstatement was  superior to front pay. Choosing between  reinstatement and front pay and, if the latter,  the amount of front pay, would have been subjects  for the judge under sec.706(g)(1). Likewise, one  supposes, with other equitable remedies juries  don't draft injunctions. Back pay and front pay  are equitable remedies under sec.706(g)(1) and  therefore matters for the judge even after  sec.1981a(c), as the only published appellate  decisions on point conclude. EEOC v. W&O, supra  213 F.3d at 618; Allison v. Citgo Petroleum Corp., 151  F.3d 402, 423 n.19 (5th Cir. 1998). When  assessing back pay, or awarding front pay in lieu  of reinstatement, the judge must respect the  findings implied by the jury's verdict. See Dairy  Queen, Inc. v. Wood, 369 U.S. 469 (1962); Beacon  Theatres, Inc. v. Westover, 359 U.S. 500 (1959);  Dranchak v. Akzo Nobel Inc., 88 F.3d 457, 458-59  (7th Cir. 1996); McKnight v. General Motors  Corp., 908 F.2d 104, 113 (7th Cir. 1990). But  whatever discretion the facts allow with respect  to back pay and front pay belongs to the judge  rather than the jury.


12
To say that sec.1981a(c) does not entitle  either side to a jury trial on back or front pay  does not mean, however, that a jury trial is  forbidden even if the parties are content.


13
In all actions not triable of right by a jury the  court upon motion or of its own initiative may  try any issue with an advisory jury or, except in  actions against the United States when a statute  of the United States provides for trial without  a jury, the court, with the consent of both  parties, may order a trial with a jury whose  verdict has the same effect as if trial by jury  had been a matter of right.


14
Fed. R. Civ. P. 39(c). Thus an issue may be tried  to the jury "with the consent of both parties"  even if the issue is "not triable of right by a  jury". Front pay and back pay under Title VII and  the ADA are "equitable" matters, but they still  are dollar values; allowing a jury to liquidate  these sums is a far cry from allowing a jury to  draft an injunction. After all, "back pay" under  the ADA is very similar to "lost wages" in a tort  or contract suit under state law, and "front pay"  is like lost future income. Juries routinely  determine lost wages and discount future income  loss to present value. If hundreds of juries  render verdicts on these subjects every day  across the country, they can't be beyond the  scope of consent under Rule 39(c). E.g., Place v.  Abbott Laboratories, No. 99-2418 (7th Cir. June  1, 2000), slip op. 5 (recounting that in a case  under sec.1981a the jury had awarded back pay  while the judge denied front pay).


15
Well, then, did these parties consent to have  the jury decide both back pay and front pay? Not  in so many terms, but neither did either party  object--and Schepel's answer to Pals's complaint  does "demand trial by jury as to all issues  herein" (emphasis added). "If one party demands  a jury, the other parties do not object, and the  court orders trial to a jury, this will be  regarded as jury trial by consent" under Rule  39(c). Wright & Miller at sec.2333. See Alcatel  USA, Inc. v. DGI Technologies, Inc., 166 F.3d  772, 795 n.101 (5th Cir. 1999). For purposes such  as this, implied consent is as good as express  consent--for pleadings may be amended by implied  consent, see Fed. R. Civ. P. 15(b), which means  that when both sides are content to have an issue decided by the jury, the pleadings are deemed  amended to give permission.


16
Schepel did not introduce any evidence to  undercut Pals's estimates of his financial loss  and therefore is in no position to contest the  million-dollar award, apart from its reliance on  sec.1981a(b)(3). Because that contention has been  forfeited, and because mutual implied consent  supports the jury's authority to resolve issues  that normally would be decided by the court, the  judgment is


17
Affirmed.